Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Quick Path IDS submitted on 09/07/2022 has been considered and does not affect the allowability of the claims. 

Allowable Subject Matter
Claims 1, 3-11 and 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Abe1 (WO 2017212824 A1, hereafter cited as US 20190136105 A1), discloses all of the claimed elements in the general disclosure, each included in a list of alternatives. Abe1 exemplifies the isocyanurate of pentamethylene diisocyanate, but does not distinguish it over the alternative isocyanurate of hexamethylene diisocyanate. Applicant has shown in the comparison of Example 3 to Examples 5 and 7 as well as in the comparison of Example 4 to Examples 6 and 8, that the combination of isocyanurate of pentamethylene diisocyanate and the claimed bis-type secondary aminosilane compounds results in better shear properties after water immersion aging and heat aging compared to the same compositions with either a secondary aminosilane with only one silane group or the isocyanurate of hexamethylene diisocyanate. This is unexpected, especially in light of the minor differences between PDI and HDI. Any obviousness rejection over the Ab1, as well as the other references of record such as Araki et al (WO 2017014188 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766